NOTICE
                                      2022 IL App (5th) 200038-U
                                                                                   NOTICE
 Decision filed 10/14/22. The
                                                                        This order was filed under
 text of this decision may be               NO. 5-20-0038               Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                        not precedent except in the
 the filing of a Petition for
                                               IN THE                   limited circumstances allowed
 Rehearing or the disposition of
                                                                        under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,        )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellee,                   )     St. Clair County.
                                            )
v.                                          )     No. 17-CF-74
                                            )
LESTER JONES,                               )     Honorable
                                            )     Zina R. Cruse,
      Defendant-Appellant.                  )     Judge, presiding.
________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Presiding Justice Boie and Justice Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: The defendant was not denied his right to a full and fair direct appeal of his
               trial proceedings where the record was sufficient. The defendant was not
               denied a fair trial where no error was shown regarding the State’s line of
               questions in voir dire.

¶2       The defendant, Lester Jones, appeals his conviction of first degree murder after a

jury trial. The defendant asks this court to reverse his conviction outright and order the

dismissal of the charges against him claiming that the record on appeal is incomplete and

the State asked improper voir dire questions. For the following reasons, we affirm the

judgment of conviction.


                                                  1
¶3                                 I. BACKGROUND

¶4     On January 21, 2017, Mario King was shot in the head with a firearm. The defendant

was arrested that same day and charged with first degree murder in violation of section 9-

1(a)(1) of the Criminal Code of 2012 (720 ILCS 5/9-1(a)(1) (West 2016)). On January 23,

2017, the trial court appointed a public defender and set the defendant’s bond at $1 million.

A grand jury subsequently indicted the defendant on first degree murder and the defendant

pled not guilty. His bond remained the same.

¶5     The first status conference was held on March 9, 2017. The trial court entered an

order on a “Pre-trial/Status/Case Management Order” form. The form order contained

boxes to check regarding whether the defendant appeared “by counsel” or “with counsel.”

The form order also had a “status” section with boxes to check regarding whether an offer

had been made, discovery had been tendered, and whether the parties were in negotiations.

The form included an option for “Other,” with space to write-in information on the order.

Additionally, the form order contained the statement, “Unless otherwise indicated above

in ‘Other’ — ‘speedy trial’ tolled by agreed continuance.” The form order also had a section

where the order was entered “By agreement/without objection” or “Over objection by

______.” The bottom of the form order contained a scheduling section for the pretrial

hearing, trial, or other court hearings.

¶6     The trial court used the form order at the first status conference held on March 9,

2017. The status conference order contained a handwritten statement indicating that the

“speedy trial time tolled.” The order also indicated that the case was continued by


                                             2
agreement of the parties without objection. The defendant was present for the court

appearance, and he signed the order along with his attorneys.

¶7     The form status conference orders were used throughout the case. Several orders

were entered between March 9, 2017, and June 20, 2019. The status conferences were held

without a court reporter. The trial court never entered a form status conference order which

contained language that the defendant had made an affirmative statement requesting a

speedy trial. The trial court never entered a form status conference order where the order

was entered “Over objection.” The status conference orders were entered “By

agreement/without objection” unless the next court date was already determined, and

remained the same. When this occurred, the court would leave the box “By

agreement/without objection” unchecked. Multiple orders had handwritten notations

stating, “speedy trial time tolled.” Each status conference order was signed by the

attorneys. The defendant would sign the orders when he was present in court.

¶8     During the November 9, 2017, status conference, the trial was set for February 26,

2018. On February 2, 2018, the case was continued for “additional lab work to be

completed.” During the May 3, 2018, status conference, the court set a new trial date of

October 22, 2018. Orders entered through September 5, 2018, indicated that the State and

defense were in negotiations.

¶9     On October 12, 2018, the State argued that the forensic pathologist was unavailable

for trial on October 22, 2018. The record does not contain a transcript of this court hearing.

On this occasion, the court did not use the form status conference order. The court entered

a handwritten order granting the State’s motion for continuance over the defendant’s
                                          3
objection. The order stated, “speedy trial time tolled.” The trial was rescheduled for

November 26, 2018.

¶ 10   On October 26, 2018, the court issued an order continuing the pretrial hearing date

to November 19, 2018. The order did not address the trial date. The order stated that if

either party was unavailable on the court date, they should contact the other party and the

court clerk to reschedule a court date that was mutually agreeable.

¶ 11   The State filed a motion to continue on October 30, 2018. The State argued that the

crime scene investigator, Mike Hentze, had been on medical leave and it was unlikely he

would be able to return to work by the November 26, 2018, trial date. The State argued that

the defendant had not made a speedy trial demand and that continuing the trial would not

result in undue prejudice to the defendant.

¶ 12   On November 19, 2018, the status conference form order cancelled the November

26, 2018, trial date. The language “speedy trial tolled by agreed continuance” on the form

was circled. The trial was set for January 28, 2019, with a pretrial date of January 14, 2019.

¶ 13   On January 14, 2019, another status conference order was entered cancelling the

January 28, 2019, trial date by agreement of the parties without objection. The trial was

reset to April 22, 2019.

¶ 14   The defendant filed a pro se motion for speedy trial on February 26, 2019. The

defendant requested a speedy trial and stated, “I object to any delays or tolling of the speedy

trial time.”




                                              4
¶ 15   On April 4, 2019, defense counsel filed a motion to suppress evidence and quash

arrest. The defense argued that East St. Louis police officers had performed an illegal

search which led to the improper arrest of the defendant and the seizure of evidence.

¶ 16   The defendant filed a pro se petition for discharge on April 15, 2019, based on a

speedy trial violation. The defendant stated in his motion that he had been in custody since

January 21, 2017. He argued that more than 120 days from the date he was taken into

custody had lapsed and his right to a speedy trial had been violated. The defendant claimed

that he repeatedly informed his public defender and the court of his right to a speedy trial.

He also argued that he did not cause any delay, and his public defender agreed to toll the

speedy trial timeline without the defendant’s consent. The defendant further argued that he

objected multiple times to the State’s motion to continue and filed a petition to preserve

his objection after he became aware that his attorney agreed to toll the timeline.

¶ 17   On April 29, 2019, a handwritten order was entered which reset the defendant’s

motion to suppress to allow the defense to subpoena a witness. The order included that the

“speedy trial time remained tolled pending resolution of the motion to suppress.”

¶ 18   The defendant’s motion to suppress was scheduled for May 9, 2019. The

defendant’s witness had not been subpoenaed, and the motion was continued. The court

addressed the defendant’s speedy trial claim and found that 48 days had run against the

speedy trial demand.

¶ 19   On May 16, 2019, the court assigned new counsel, Cathy MacElroy, to represent

the defendant. The handwritten order entered stated that the speedy trial time tolled against

the defense.
                                             5
¶ 20   The next day, on May 17, 2019, the defendant wrote a letter to the court. The

defendant informed the court that he had repeatedly asked his appointed attorney to proceed

with trial, but his attorney had wanted him to take a plea deal. The defendant stated that he

had met with his attorney on October 8, 2018, and informed his counsel that he wanted to

go to trial. The defendant claimed that his attorney continued to agree to toll his speedy

trial time. The defendant alleged he was not present in court when the delays were made

and was not given an opportunity to object. The defendant explained, “I sent my own

speedy trial motion on 2-26-2019 reinvoking my rights that my 120 would have started

back up on 4-4-2019, but since my counsel filed a motion, it was tolled until we heard the

motion.” The defendant additionally claimed that he “already know they is not going to

file this like they didn’t file none of my other letters. They are going to say they never

received any from me so the things they doing won’t be on the record.” The defendant

attached copies of three additional letters to his correspondence with the court.

¶ 21   One of the letters was addressed to Thomas Philo, defense counsel, dated November

11, 2018. In the letter to Philo, the defendant stated that he was not being adequately

represented. He referred to a letter where he previously requested that he receive a speedy

trial. The defendant stated that, “I don’t think it would be a wise move for me to go to trial

two weeks from now with you on my case” and he had requested a different attorney. He

additionally requested that his attorney “find out what all evidence that they do have against

me so I can know just in case I have to go ahead and represent myself.” The defendant then

went on to discuss issues with witness statements and the evidence in the case.


                                              6
¶ 22      The defendant also attached a letter dated April 7, 2019, addressed “to whom it may

concern.” In that letter, the defendant described a conversation with his attorneys about the

violation of his right to a speedy trial. The defendant was informed that he did not

understand the statute and his rights had not been violated. One of the defendant’s attorneys

explained to the defendant that they did not proceed with a speedy trial because they were

doing what was best for the defendant. The defendant stated, “I found out in October 2018

my rights to my 120 had been tolled I wrote [defense counsel] telling him I didn’t agree to

any tolling or delays that I wanted to go to trial that’s when he told me he wasn’t ready or

prepared even though he has had this case for over a year.” When the defendant confronted

his attorney about why he did not respect his wishes and demand a speedy trial, his attorney

responded that he wanted the defendant to take the plea deal.

¶ 23      The third letter was dated April 25, 2019, and addressed to Cathy MacElroy, the

attorney most recently appointed to represent the defendant. In this letter, the defendant

explained that he had been invoking his right to a speedy trial, but no one would listen to

him. The defendant requested that his attorney contact him to discuss his case.

¶ 24      On May 20, 2019, the trial court entered an order resetting the trial date due to the

unavailability of the forensic pathologist. The trial date of August 5, 2019, was rescheduled

to an earlier date of July 22, 2019. The order stated that the speedy trial time remained

tolled.

¶ 25      The three-day jury trial began on July 22, 2019. During the voir dire, the State asked

the potential jurors if they understood that proof beyond a reasonable doubt was different

from proof beyond all doubt. All of the potential jurors raised their hands indicating that
                                           7
they understood. The State then explained to the jurors that they would not receive a

definition for “proof beyond a reasonable doubt.” The State asked the jurors whether they

would have difficulty determining whether the State had met its burden of proof without a

definition. Two jurors acknowledged that they would have a difficult time determining

whether the State had met its burden without a definition. The State responded to both,

“that’s perfectly acceptable” and moved on to the next topic.

¶ 26   The State also questioned the jury on whether they watched crime shows on

television, and specifically named the “CSI” television series. All of the potential jurors

indicated that they were familiar with the television series. The State then explained that

the selected jurors should not expect to watch a scripted drama and what they have seen on

television was not real. All of the jurors agreed that the television show did not imitate real

life. Two members of the jury panel then asked additional questions about defining

reasonable doubt. In response, the State explained that the pattern jury instructions were

not created by the State, the defense attorney, or the judge. The State indicated that the jury

instructions did not contain a specific definition of proof beyond a reasonable doubt. The

court then explained that the jury would be provided with a set of instructions when they

deliberated to guide their thought process.

¶ 27   At the conclusion of the State’s questioning, the defense began its inquiry. The

defense stated to the jury venire that there was a difference between the burden of proof in

a civil case and a criminal case. Beyond a reasonable doubt was a higher standard than the

preponderance of the evidence standard, which meant “more likely than not.” The defense

stated that proof beyond a reasonable doubt means that, “we’re not starting in the middle,
                                            8
going one way or another. We’re starting at zero and the State’s Attorneys, they have to

prove to you beyond a reasonable doubt that [the defendant] is guilty of what they’ve

alleged.”

¶ 28   The defense also differentiated between television and an actual jury trial. The

defense explained to the jury venire that there would not be an “aha” moment like in the

movie the “Sixth Sense,” where everything comes together at the end. Rather, each witness

would tell a piece of the story and it may not be in chronological order. The defense

questioned the jury members about whether they would be able to keep an open mind

throughout the entire trial and not form an opinion until deliberation. At the conclusion of

all of the questioning, the members of the jury were chosen.

¶ 29   After the jury was selected and opening statements were made, the State called

Officer Leland Cherry, with the East St. Louis Police Department. Cherry testified that on

January 21, 2017, he was dispatched to Patricia Washington’s apartment and arrived at

4:51 a.m. Three other police officers arrived around the same. Patina Washington, the

person who had called the police, approached Cherry outside when he arrived at the

apartment complex. Washington allowed Cherry to enter the apartment, where he

discovered a body “hunched over” the right side of a chair in the living room. At first, he

did not notice any injuries, but saw a pool of blood under the body and blood spatter on the

right side of the chair. Cherry then called for an ambulance, and he determined that the

body was that of Mario King. Cherry did not collect any evidence from the crime scene,

and he took Washington to the police department for questioning. Other officers remained

at the apartment to secure the crime scene and collect evidence.
                                             9
¶ 30   Patina Washington then testified that she lived in a John Deshields public housing

apartment with her daughter. On January 20, 2017, Washington arrived home sometime

between 10:30 p.m. and 10:45 p.m., after work. When she arrived home, Deaires

Cox, Washington’s friend, and the defendant were in her apartment playing cards and

dominos. Mario King arrived later. The three men were drinking beer and liquor.

Washington was cleaning up her apartment and not paying much attention to her guests’

conversation, although she heard the defendant confront King for having mud on his boots.

Washington testified that she also heard King accuse the defendant of being a snitch and

being homosexual. After 3 a.m. Washington went to bed while the television remained on.

Then, the sound of a gunshot woke her up. At first, the apartment was silent. Then,

Washington heard Cox say, “man, you trippin.” She heard her front door slam close twice.

Washington testified that she believed King was still in her apartment because she had told

him that he could stay with her that night. Washington called out for King three times. She

walked down her hallway and found King in her living room. King had “blood leaking

from his head” and Washington knew that King was dead. She then panicked. After she

was able to calm herself down, Washington left her apartment, got into her car, and drove

to the front of her apartment. Cox called her. Cox told Washington that he was afraid for

his life and that she should call the police. Washington then called the police, and they

arrived minutes later. Washington met them outside and showed them her apartment. Cox

returned to the apartment after the police had arrived. Washington and Cox were taken to

the police station for an interview. When Washington returned home, she saw the


                                            10
defendant’s jacket in her apartment. A police officer at the crime scene collected the jacket

as evidence.

¶ 31   Deaires Cox testified that he had known King since 1996 and they both grew up in

the John Deshields apartment complex. Cox testified that he was smoking marijuana,

drinking, and watching television at Washington’s apartment on the evening of January 20,

2017. The defendant was with Cox that evening. King arrived later, intoxicated. King

tracked mud into the apartment, which upset the defendant. Washington had brought six

pieces of fish home with her from work and King ate two pieces. This also upset the

defendant because Cox and the defendant only had one piece. King had also insulted the

defendant by calling him “Leslie,” implying that the defendant was homosexual.

¶ 32   During the trial, Cox identified a photograph of a revolver and testified that he saw

the defendant with the gun on the evening of January 20, 2017. After Washington went to

her bedroom, Cox heard the defendant cock his gun. Cox asked the defendant, “what’s up,

man?” Then, the defendant de-cocked the gun. Cox testified that he believed the defendant

was going to kill them. At that time, King was “going in a stumble, like sleeping.” The

defendant then stood up. He was standing four or five feet away from King. With his arm

extended, the gun was about two feet from King’s head. The defendant shot King in the

face. According to Cox, after the defendant shot King, the defendant stood there and said

that he “f*** up.”

¶ 33   Cox testified that he was afraid that the defendant was going to shoot him and

Washington because the defendant had said that he “did not want any co-defendants.” Cox

calmed the defendant down by talking to him and promising to clean everything up. Cox
                                          11
then walked with the defendant to Jamica Walton’s apartment. Walton also lived in the

Deshields apartment complex. During the walk, the defendant put his gun to his own head

and Cox talked him out of pulling the trigger. When they arrived at Walton’s, Cox did not

explain anything to Walton. Cox helped the defendant to Jamica’s bedroom and then left.

Cox ran to another friend’s apartment in the Deshields apartment complex and called

Washington. Cox told Washington to call the police. After Cox heard sirens, he returned

to the crime scene to tell the police officers where the defendant was located. Cox was then

interviewed at the police station.

¶ 34   Later that morning, after Cox and Washington were interviewed, they returned to

Washington’s apartment. Cox noticed the defendant’s jacket and informed a police officer.

Cox identified the jacket at trial, and it was admitted into evidence.

¶ 35   David Wargo, a special agent with the Illinois State Police, also testified.

Surveillance videos were shown. Wargo testified that from 4:27 until 4:29 a.m., two people

exited apartment 1-C and walked towards Building 11. Then, at 4:32 a.m. the surveillance

video showed a person running from Building 11 down Bond Avenue. From 4:56 a.m. until

5 a.m., a light-colored car, believed to be Washington’s, drove down Bond Avenue and

stopped across from apartment 1-C. Police cars then arrived, and the person driving the car

emerged and approached the police officers in the back of the apartment.

¶ 36   Jamica Walton testified that she lived in Building 11 in the John Deshields

apartment complex. The defendant would occasionally stay with Walton. Walton did not

know Cox or Washington. On January 20, 2017, the defendant was at Walton’s apartment

at 2 p.m., along with other guests. They had been smoking marijuana and drinking all
                                          12
afternoon. Walton went to sleep around 10 p.m. and the defendant left with the other guests.

Later that night, the defendant returned with Cox. The defendant had a cocked gun in his

hand when he arrived, and he repeatedly asked Walton if she loved him. Walton said she

loved him because the defendant was holding a cocked gun. Walton went to her upstairs

bedroom and Cox and the defendant followed. Walton used her bed cover to take the

cocked gun from the defendant without getting her fingerprints on the gun. After Walton

took the gun from the defendant, Cox left the apartment. The defendant then walked out of

Walton’s room and walked towards the living room downstairs. Walton testified that the

defendant was intoxicated and fell down the stairs. Shortly thereafter, the East St. Louis

Police Department arrived. The defendant was asleep on the couch in the living room.

¶ 37   Walton testified that she told the police that the defendant had fallen asleep on the

couch earlier that evening when she went to bed. She also told the police that she did not

know whether the defendant had left her apartment that evening. At trial, Walton admitted

that she was dishonest when she spoke to the police because she was afraid of being evicted

from public housing for possessing a gun. The defendant was then arrested, and Walton

allowed the police to search her apartment. The police found the gun on Walton’s television

stand in her bedroom where she had placed the gun earlier.

¶ 38   Richard Sharp, a police officer with the City of East St. Louis, testified next. Sharp

arrived at the Deshields apartment complex at 4:55 a.m. Sharp received information

regarding where the defendant could be located. Sharp, along with three other police

officers, apprehended the defendant at Walton’s apartment. When Sharp arrived, the

defendant was asleep on the couch and a pair of Nikes were on the floor next to him. Sharp
                                           13
noticed blood on the defendant’s shoes. The defendant was arrested and handcuffed with

his hands behind his back.

¶ 39   Denis Janis, with the Illinois State Police, testified that he administered a gunshot

residue test on the defendant at the police station after the defendant had been handcuffed.

The test collects “gunshot residue or primer particles off someone who has been—who has

fired a firearm or—and close to someone who’s fired a firearm.” Janis was not able to

determine whether the defendant had washed his hands prior to the collection of a sample.

¶ 40   Mary Wong, with the Illinois State Police, testified about the results of the gunshot

residue test. The test did not detect gunshot residue on the defendant. Wong testified that,

“any type of movement of the hands will cause an exponential loss of these particles, so

the more you move your hands, the quicker that these particles will fall off, and washing

of the hands is highly effective in removing it.” Rubbing hands together or wiping hands

on clothing can remove primer gunshot residue. Wong agreed that it would be possible for

a person to have fired a gun and not have primer gunshot residue on his hands during

testing. Based upon Wong’s findings, the defendant may not have discharged a firearm

with either hand. If he had fired the gun, then the particles were either removed, not

deposited, or not detected by the procedure.

¶ 41   The investigating officer, Michael Hentze, testified to photographs taken of the

crime scene. Hentze had taken photographs of King and the inside of Washington’s

apartment, including photographs of footprint impressions. Hentze testified that King

appeared to have died within hours of his arrival because there were no signs of rigor

mortis. King’s boots were collected into evidence and there was mud on the soles. Hentze
                                            14
had also taken photographs of Walton’s apartment. He collected a pair of silver, black, and

blue Air Jordan shoes that appeared to have bloodstains on them. He also found a cocked

Dan Weeson .357 Magnum revolver on the television stand in Walton’s bedroom that had

one shell casing. After leaving Walton’s apartment, he returned to Washington’s apartment

to retrieve an orange, gray, and black coat. In the pocket of the coat was a black glove that

contained 13 .357 Magnum cartridges. Hentze also collected DNA and fingerprints from

the defendant.

¶ 42   Jay Winters with the Illinois State Police Forensic Lab tested a swab taken from the

defendant’s shoe and found a mixture of DNA that matched King along with a low level

of DNA that possibly matched the defendant. Winters also tested a sample taken from the

gun grip. The mixture of DNA from the gun was from at least three individuals, and the

results were inconclusive.

¶ 43   Jarran Riley with the Illinois State Police had interviewed Cox and Washington.

After the interview, Riley transported Cox and Washington back to the Deshields

apartment complex. When they arrived, Riley testified that law enforcement was still

present at the crime scene. Washington and Cox went inside of her apartment and Cox

returned to Riley’s car to inform him that the defendant’s jacket remained inside the

apartment. Riley then notified Hentze to collect the evidence.

¶ 44   Lindell Moore, with the Illinois State Police, analyzed the shoe impression found at

the crime scene from a photograph. Moore was unable to determine if the defendant’s shoes

made the impressions found at the crime scene.


                                             15
¶ 45   Kamal Sabharwal testified that he performed King’s autopsy. King had a visible

gunshot wound to his face, to the right of his eye. Sabharwal identified an abrasion ring,

which indicated an entrance wound. He also testified that there was gunpowder stippling

around the gunshot wound which indicated that the gun was fired at a close range. The

shooter could have been within four to five feet from King. The bullet travelled through

the skin of the face, into the neck, and across the first cervical vertebra, the highest bone in

the neck of the spine. It went through the bone and spinal cord, cutting the spinal cord,

before resting in the soft tissue of the back left side of the neck. Sabharwal determined that

King had died minutes after he was shot.

¶ 46   The State rested its case after Sabharwal’s testimony. The defense made a motion

for directed verdict. The trial court denied the motion without argument from the State.

The defendant did not testify or present further witnesses or evidence.

¶ 47   After closing arguments, the court provided jury instructions, which included that

the State had the burden of proving the offense of first degree murder beyond a reasonable

doubt. The jury was also given an instruction that explained the elements which must be

found when determining whether the defendant was the actual person who had discharged

the firearm that caused the death of King. The jury found the defendant guilty of first degree

murder and found that the defendant personally discharged a firearm that proximately

caused death to another person (King).

¶ 48   On August 13, 2019, the defendant filed a pro se motion claiming ineffective

assistance of counsel. The defendant claimed that his attorneys failed to provide adequate

representation where they did not challenge inconsistencies in witness testimony or
                                        16
challenge expert witness testimony. The defendant did not include claims related to a

speedy trial violation or issues regarding the voir dire examination.

¶ 49   The defendant’s attorney filed a posttrial motion claiming that the State failed to

prove the defendant’s guilt beyond a reasonable doubt. The posttrial motion did not raise

issue with a speedy trial violation or voir dire.

¶ 50   A Krankel hearing was held on September 5, 2019, to address the defendant’s claim

of ineffective assistance of counsel. The trial court found that there was no basis for the

defendant’s claim of ineffective assistance of counsel.

¶ 51   On October 31, 2019, the court heard the defendant’s posttrial motion. The defense

claimed that the State failed to prove material allegations beyond a reasonable doubt,

including that the State failed to prove beyond a reasonable doubt that the defendant

personally discharged the weapon that caused the death of King. The State argued that it

proved its case beyond a reasonable doubt where multiple witnesses testified, the gun was

found, and the defendant’s coat contained ammunition consistent with the caliber of gun

used to kill King. The defendant also had King’s blood on his shoes. The trial court denied

the defendant’s posttrial motion and proceeded with sentencing. The defendant was

sentenced to a total of 50 years in the Department of Corrections, which included a 25-year

sentence enhancement for using a firearm, served at 100%, and 3 years of mandatory

supervised release.

¶ 52   A motion to reconsider the sentence was filed on November 26, 2019. The defense

argued that the defendant’s 50-year sentence was unduly harsh and violated the eighth and


                                              17
fourteenth amendments to the United States Constitution. The court denied the motion to

reconsider on January 30, 2020. This appeal followed.

¶ 53                                 II. ANALYSIS

¶ 54                          A. Sufficiency of the Record

¶ 55   The defendant claims that the record is insufficient, resulting in a denial of his

constitutional right to a full and fair direct appeal of his trial proceedings. We disagree.

¶ 56   The denial of a defendant’s right to a direct appeal as a result of an incomplete

record is reviewed de novo. People v. Appelgren, 377 Ill. App. 3d 137, 140 (2007). The

appellant generally has the burden to present a sufficiently complete record to support any

claims of error. People v. Sims, 403 Ill. App. 3d 9, 15 (2010). This rule is relaxed where

the defendant was not at fault in providing an incomplete record and the defendant

established a colorable need for the missing portion of the record in order to obtain

appellate review. Appelgren, 377 Ill. App. 3d at 142-43.

¶ 57   Under Illinois Supreme Court Rule 323, “[i]f no verbatim transcript of the evidence

of proceedings is obtainable the appellant may prepare a proposed report of proceedings

from the best available sources, including recollection.” Ill. S. Ct. R. 323(c) (eff. July 1,

2017). “The presence of a court reporter is not necessarily required in order to ensure that

the record on appeal is sufficiently complete for review.” People v. Banks, 378 Ill. App. 3d

856, 861 (2007). The defendant had the responsibility for preserving a sufficiently

complete record of the proceedings before the trial court. Banks, 378 Ill. App. 3d at 861.

¶ 58   The record shows that the defendant was present in court with defense counsel or

through his defense counsel for the status conferences. Defense counsel never requested a
                                            18
court reporter, and the defendant did not prepare bystander reports where transcripts were

not available. However, the discussions of every status conference were memorialized

through the court’s case management form order, entered at most of the pretrial

conferences or through handwritten orders. The record also contains documents filed by

the defendant.

¶ 59   According to the defendant, there is a colorable need for the missing transcripts to

determine whether the defendant was denied his statutory and constitutional right to a

speedy trial, his claim for ineffective assistance of counsel, or was denied the right to

represent himself. We disagree.

¶ 60   The speedy trial statute provides that, “[e]very person in custody in this State for an

alleged offense shall be tried by the court having jurisdiction within 120 days from the date

he or she was taken into custody unless delay is occasioned by the defendant ***.” 725

ILCS 5/103-5(a) (West 2018). To prove a speedy trial violation, the defendant must show

that he was not tried within the 120 days set by the statute and that he had not caused or

contributed to the delays. People v. Murray, 379 Ill. App. 3d 153, 158 (2008). Delays

attributable to the defendant toll the speedy-trial period until the expiration of the delay; at

that time, the statute begins to run again. Murray, 379 Ill. App. 3d at 158.

¶ 61   Additionally, a mere objection to a delay is not sufficient to invoke the statutory

speedy-trial right. People v. Hartfield, 2022 IL 126729, ¶ 35. The statute requires “some

affirmative statement in the record requesting a speedy trial.” (Emphasis in original and

internal quotation marks omitted.) Hartfield, 2022 IL 126729, ¶ 35.


                                              19
¶ 62   The defendant argues that a speedy trial violation may have possibly occurred where

no transcripts of the status conference proceedings were available. He specifically

addresses orders entered on October 12, 2018, and October 24, 2018. However, the

defendant has not asserted that a specific oral demand for a speedy trial was made by him

or his attorneys.

¶ 63   During the October 12, 2018, court proceeding, the State requested a continuance

because the forensic pathologist was unavailable for trial. Although the order reflects an

objection by the defense, the order signed by defense counsel stated that the speedy trial

time was tolled. The order did not include an affirmative statement requesting a speedy

trial. No further demands or clarifications were made by defense counsel. The defendant

also addressed the October court appearance in his letter to the court. The defendant stated,

“I found out in October 2018 my rights to my 120 had been tolled I wrote [defense counsel]

telling him I didn’t agree to any tolling or delays that I wanted to go to trial that’s when he

told me he wasn’t ready or prepared even though he has had this case for over a year.”

¶ 64   On October 24, 2018, the court entered an order rescheduling pretrial motions for a

later date. The order instructed the parties to contact each other and the court clerk if either

party was unavailable. The order itself did not modify the trial setting. The record does not

include a response from the defense objecting to the rescheduled pretrial hearing or

demanding a speedy trial.

¶ 65   It is clear from the trial court’s orders and the defendant’s letter to the court that

defense counsel never made an oral request for a speedy trial during a status conference.

The form order used by the trial court contains language that “[u]nless otherwise indicated
                                            20
above in ‘Other’—‘speedy trial’ tolled by agreed continuance.” The status conference

orders issued by the trial court never included language that the defendant had made an

oral demand for trial under the speedy trial statute. Although the form order had space to

mark when a defendant objected, none of the orders showed that the defendant objected to

a continuance. The orders demonstrated that court dates were set by agreement of the

parties or that section of the order was left blank when the next court date had already been

scheduled.

¶ 66   One of the defendant’s letters filed with the court explained a conversation that he

had with his attorneys about his right to a speedy trial. His attorneys had explained the

speedy trial statute to him and had explained that his right to a speedy trial was not violated.

The defendant wrote in the letter that “they didn’t adopt my wishes to a 120-day speedy

trial because he was doing what was best for me.” Defense counsel wanted the defendant

to take a plea deal. The defendant did not assert that his attorneys had ever made a speedy

trial demand during a status conference.

¶ 67   The record contains a written demand for trial which was filed by the defendant on

February 26, 2019. The trial was subsequently continued after the written demand because

the defense filed a motion to suppress evidence and quash arrest. That motion was

continued for the defendant to subpoena a witness. Then, on May 16, 2019, a new attorney

was appointed for the defendant, and the trial was continued. After the defendant filed a

written demand for trial, the State also asked the court for a new trial date because its

forensic pathologist was unavailable. The court rescheduled the trial for an earlier date to


                                              21
accommodate the State’s witness. The trial was held on July 22, 2019, without further

delays. The defendant’s right to a speedy trial was not violated.

¶ 68   The defendant also argues that counsel was ineffective for not providing a court

reporter at the status conferences. To prevail on a claim of ineffective assistance of counsel,

the defendant must demonstrate that counsel’s performance fell below an objective

standard of reasonableness, and there is a reasonable probability that, but for counsel’s

deficient performance, the result of the trial would have been different. Strickland v.

Washington, 466 U.S. 668, 687 (1984). The record, however, is sufficient to determine that

the defense did not demand a speedy trial during the status conference dates. Defense

counsels’ decision to proceed without a court reporter for status conferences was not

ineffective assistance.

¶ 69   The defendant additionally argues that without “any record” of what occurred at the

hearing dates there was no way to determine whether the defendant was possibly denied

the right to represent himself. We find this argument unavailing.

¶ 70   “When a defense attorney requests a continuance on behalf of a defendant, any delay

caused by that continuance will be attributed to the defendant.” People v. Mayo, 198 Ill. 2d

530, 537 (2002). However, a defendant is not bound by his attorney's actions when he

clearly and convincingly attempts to assert his right to discharge his attorney and proceed

to trial. Mayo, 198 Ill. 2d at 537. The record shows that defense counsel requested

continuances and agreed-to continuances which tolled the defendant’s speedy trial time.

The defendant filed several documents regarding a speedy trial claim and never indicated

to the court that he wished to represent himself.
                                            22
¶ 71   The defendant was not denied the right to a direct appeal where the record was

sufficient to determine what occurred during the trial court proceedings. Transcripts from

status conferences were not necessary where the record showed that defense counsel agreed

to continuances, the defendant made a speedy trial demand on February 26, 2019, and

continuances thereafter were caused by the defense.

¶ 72                                  B. Voir Dire

¶ 73   The defendant additionally claims that he was denied a fair trial where the State

asked improper voir dire questions. The defendant acknowledges that this issue was

forfeited because defense counsel did not object to the State’s line of questioning and did

not raise this issue in a posttrial motion. The defendant seeks reversal under plain error

review.

¶ 74   The plain-error rule allows review of unpreserved claims of error in specific

circumstances. People v. Thompson, 238 Ill. 2d 598, 613 (2010). The plain-error rule is

applied when:

            “(1) a clear or obvious error occurred and the evidence is so closely
       balanced that the error alone threatened to tip the scales of justice against the
       defendant, regardless of the seriousness of the error, or (2) a clear or obvious
       error occurred and that error is so serious that it affected the fairness of the
       defendant’s trial and challenged the integrity of the judicial process,
       regardless of the closeness of the evidence.” (Internal quotation marks
       omitted.) Thompson, 238 Ill. 2d at 613.

“The first step is to determine whether error occurred.” People v. Piatkowski, 225 Ill. 2d

551, 565 (2007).

¶ 75   “The purpose of voir dire is to ascertain sufficient information about prospective

jurors’ beliefs and opinions so as to allow removal of those members of the venire whose
                                             23
minds are so closed by bias and prejudice that they cannot apply the law as instructed in

accordance with their oath.” People v. Cloutier, 156 Ill. 2d 483, 495-96 (1993). “Voir dire

cannot, however, be used as an opportunity to even slightly indoctrinate a juror.” Cloutier,

156 Ill. 2d at 496. Broad questions are generally permissible, but specific questions tailored

to the facts of the case and intended to serve as preliminary final argument are generally

impermissible. People v. Rinehart, 2012 IL 111719, ¶ 17. The standard of review

applicable to a trial court’s manner and scope of voir dire examination is abuse of

discretion. Rinehart, 2012 IL 111719, ¶ 16.

¶ 76   The defendant claims that the State engaged in two inappropriate lines of

questioning. The State discussed proof beyond a reasonable doubt and discussed whether

the potential jurors understood that television was different from reality.

¶ 77   In People v. Barrow, 133 Ill. 2d 226 (1989), and People v. Edwards, 55 Ill. 2d 25

(1973), our supreme court addressed the issue of the State commenting on reasonable doubt

during voir dire. In Barrow, the State told the jurors during voir dire and closing argument

that they do not need to prove guilt “beyond all doubt” or “beyond a shadow of a doubt.”

Barrow, 133 Ill. 2d at 265. In Edwards, the State told the jury that reasonable doubt is

determined by the standard of “reasonableness,” which is not the same as “beyond any

doubt,” or “beyond any possible doubt.” Edwards, 55 Ill. 2d at 35. In Barrow, the court

followed the Edwards reasoning that while “it would have been better practice not to

attempt to define the term ‘reasonable doubt’ either in voir dire or closing argument, no

error resulted which requires reversal.” Barrow, 133 Ill. 2d at 265.


                                              24
¶ 78   In this case, the State commented that “proof beyond a reasonable doubt” is not

“proof beyond all doubt.” As in Barrow and Edwards, we find that no error occurred. The

jury in this case was properly instructed on reasonable doubt and we must presume that the

jurors followed the court’s instructions. People v. Bell, 113 Ill. App. 3d 588, 601 (1983).

¶ 79   The State additionally mentioned the “CSI series” on television and informed the

jury panel that they would not be viewing a “scripted drama firmed in Hollywood.” The

State then asked the jury panel whether they understood that television “does not always

perfectly imitate real life.” We note that during voir dire the defense asked a similar line

of questions. The defense stated, “our forensics aren’t like they are on TV. It’s not magical.

You can’t just snap your finger and get a result.” The defense additionally mentioned

suspense movies to discuss that the case may not be presented in chronological order. The

State’s questions were broad, and the State did not ask any questions tailored to the facts

of the case. The defendant has not shown clear and obvious error.

¶ 80   Where a defendant fails to establish plain error, “the procedural default must be

honored.” (Internal quotation marks omitted.) People v. Bannister, 232 Ill. 2d 52, 65

(2008). Therefore, we find that no error occurred, and a plain error analysis is unnecessary.

¶ 81                              III. CONCLUSION

¶ 82   Based on the foregoing, the judgment of the St. Clair County trial court is affirmed.



¶ 83   Affirmed.




                                             25